{¶ 1} This cause came on for further consideration upon the filing on November 21, 2005, of a petition for reinstatement by respondent, Robert James Garrity, Attorney Registration No. 0070449. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The board filed its final report in this court on June 14, 2006, recommending that respondent be reinstated to the practice of law in Ohio. No objections to the final report were filed. Upon consideration thereof,
{¶ 2} It is ordered by this court that the petition for reinstatement of respondent is granted and that respondent, Robert James Garrity, last known address in Cleveland, Ohio, is reinstated to the practice of law in Ohio.
{¶ 3} It is further ordered by the court that respondent be taxed the costs of these proceedings in the amount of One Thousand Two Hundred Seventy-Eight Dollars and Twenty-Nine Cents ($1278.29), less the deposit of Five Hundred Dollars ($500.00), for a total balance due of Seven Hundred Seventy-Eight Dollars and Twenty-Nine Cents ($778.29) payable, by certified check or money order, by respondent on or before ninety days from the date of this order. If costs are not paid on or before 90 days from the date of this order, interest at the rate of 10% per annum will accrue until costs are paid in full. If is further ordered that if costs are not paid in full on or before 90 days from the date of this order, respondent may be found in contempt and suspended until all costs and accrued interest are paid in full.
{¶ 4} It is further ordered, sua sponte, by the court that, -within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
{¶ 5} It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of *1260the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
{¶ 6} It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 7} For earlier case, see Disciplinary Counsel v. Garrity, 98 Ohio St.3d 317, 2003-Ohio-740, 784 N.E.2d 691.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor and Lanzinger, JJ., concur.
O’Donnell, J., dissents.